DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 08/12/2022, with respect to claims 13-14, 22-33, and 35-38 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections of claims 13-14, 22-33, and 35-38 have been withdrawn. 

Allowable Subject Matter
Claims 13-14, 22-33, and 35-38 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 13, 25, and 33, the prior art of record fails to disclose, teach, or fairly suggest a surgical instrument a cover on a housing openable to access a compartment within the housing and a power pack removably loadable into the compartment wherein the motor converts rotary motion to linear motion within the power pack.  The prior art of record that comes closest to teaching these limitations is Contini (US 2016/0310134) and Morgan (US 2012/0292367). Contini and Morgan both teach a surgical instrument a cover on a housing openable to access a compartment within the housing and a power pack removably loadable into the compartment.  However, Contini and Morgan fail to teach wherein the motor converts rotary motion to linear motion within the power pack.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
	
Regarding claims 14, 22-24, and 27-32, claims 14 and 22-24 are allowed because they contain the allowable subject matter of claim 13.
	
Regarding claims 26, claim 26 is allowed because it contained the allowable subject matter of claim 25.
	
Regarding claims 35-38, claims 35-38 are allowed because they contain the allowable subject matter of claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731